EXHIBIT FORM 51-102F3 Material Change Report ITEM 1. NAME AND ADDRESS OF COMPANY Seabridge Gold Inc. 106 Front Street East, Suite 400 Toronto, OntarioM5A 1E1 ITEM 2. DATE OF MATERIAL CHANGE February 8, 2011 ITEM 3. NEWS RELEASE Issued February 8, 2011 and distributed through the facilities of Marketwire (Canadian Timely Disclosure). ITEM 4. SUMMARY OF MATERIAL CHANGE The Company announced that an independent mineral resource model for Seabridge Gold’s Iron Cap Zone estimates a new indicated resource containing 5.1 million ounces of gold and 1.7 billion pounds of copper immediately adjacent to the Mitchell deposit. The indicated resource is flanked by a halo of inferred resources containing an additional 3.4 million ounces of gold and 1.3 billion pounds of copper. The Iron Cap resource estimate was prepared by Resource Modeling Inc. (“RMI”) of Stites, Idaho and will be incorporated into an updated Preliminary Feasibility Study (“PFS”) scheduled for completion in April 2011. The NI 43-101 compliant global resource estimate is as follows: Iron Cap Mineral Resources at 0.50 g/t Gold Equivalent Cutoff-Grade Resource Category Tonnes (000) Gold (000 of ounces) Cu (%) Copper (millions of lbs) Silver (g/t) Silver (000 of ounces) Moly (ppm) Moly (millions of lbs) Indicated 361,700 5,117 0.21 1,674 5.4 62,796 47 37.5 Inferred 297,300 3,441 0.20 1,310 3.9 37,278 60 39.3 A new global resource estimate for the KSM project, including the Mitchell, Sulphurets and Kerr zones, will be released shortly. The Company expects that most of the indicated resource should qualify as reserves in our new PFS and improve the economics for the KSM project ITEM 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached news release. ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable ITEM 7. OMITTED INFORMATION No information has been omitted on the basis that it is confidential information. ITEM 8. EXECUTIVE OFFICER Contact:Rudi Fronk Telephone:(416) 367-9292 ITEM 9. DATED at Toronto, Ontario, this 8th day of February of 2011. APPENDIX A Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA NYSE Amex: SA For Immediate Release February 8, 2011 Seabridge Reports Major New Gold/Copper Resource at KSM’s Iron Cap Zone Indicated Resource Copper Grade 24% Higher than Adjoining Mitchell Deposit Toronto, Canada…An independent mineral resource model for Seabridge Gold’s Iron Cap Zone at its 100% owned KSM project estimates a new indicated resource containing 5.1 million ounces of gold and 1.7 billion pounds of copper immediately adjacent to the Mitchell deposit.
